El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El Fiscal del Distrito de Gfuayama formuló acusación contra José ¿le Jesús, imputándole la comisión del hecho de haber dejado chocar un automóvil que guiaba, por negligencia .y descuido en el manejo del mismo, con un coche, ocasionando grave daño a Francisco López, conductor del coche, y a Rafael Aponte, Federico Alvarez y Pedro Yillamil, pasajeros del automóvil.
El acusado hizo la alegación de no culpable y solicitó jui-cio por jurados. El 18 de octubre de 1911, se celebró la vista y el jurado declaró culpable al acusado del delito contra la salud y seguridad pública que se le imputó, con circunstan-cias atenuantes. El 21 de octubre, la corte dictó su senten-cia imponiendo al convicto la pena de dos años de cárcel, y, contra esa sentencia, se interpuso el presente recurso de apelación.
El artículo 328 del Código Penal, comprendido en el Título XIY que trata de los delitos contra la salud y seguridad pública, entre otros particulares, prescribe, que todo conductor encargado, en todo o en parte de un automóvil dedi-cado al transporte ordinario de carga o pasajeros, que por impericia, negligencia o descuido dejare o hiciere chocar dicho automóvil con otro objeto o cosa ocasionando de este modo la muerte o daño de una persona, incurrirá en pena de cár-cel por un término máximo de dos años o presidio por un *962término de seis meses a diez años, según sn gravedad. (Leyes de 1908, pág. 58.)
Tal es la ley reguladora de este caso. Veamos si ña sido o nó aplicada rectamente.
El apelante no compareció al acto de la vista del recurso, ni presentó alegato por escrito en apoyo del mismo. La base que tenemos para formular nuestro dictamen consiste en la acusación, las instrucciones y las pruebas ñecñas constar en una exposición del caso preparada y certificada por el juez sentenciador.
Hemos estudiado cuidadosamente dichos documentos y a nuestro juicio la acusación y las instrucciones son correctas y la prueba sostiene el veredicto de culpabilidad.
Con respecto a los extremos de ser el acusado el que quiaba el automóvil, de haber chocado con el coche y de ha-ber resultado' heridos el cochero y los pasajeros del auto-móvil, la prueba de cargo no fue contradicha por la de des-cargo.
Con respecto a los actos negligentes del acusado, la prueba resultó contradictoria, contradicción que fue resuelta por el jurado en contra del apelante en este caso.
Dichos actos negligentes consistieron en ir el acusado ebrio, en conducir el automóvil a gran velocidad, en no tocar la bocina y en caminar por la izquierda en vez de tomar su derecha al encontrarse con el coche.
Nada se dispone en la ley de carreteras, ni en el regla-mento de automóviles en relación con el uso de bebidas alco-hólicas por parte de los conductores de vehículos. Pero es bien sabido el efecto que tales bebidas causan en los senti-dos y en las facultades intelectuales y aun morales de las personas, y cuando aquella que tiene el deber de guiar una máquina que viaja por caminos públicos, acto que requiere el ejercicio de los sentidos y en cierto modo de las facultades intelectuales y morales, toma tales bebidas en exceso embo-tando voluntariamente sus sentidos y perturbando sus facul-tades, puede concluirse que ha sido descuidada en el fiel cum-*963plimiento de los deberes de sn cargo. La prueba del Fiscal en este caso demuestra que el conductor del automóvil estaba completamente ebrio.
La velocidad a que camine la máquina y el no uso de la bocina, pueden tomarse en consideración en casos de esta naturaleza. La prueba del Fiscal en cuanto al primer ex-tremo sólo demuestra que el automóvil marchaba a gran velo-cidad, pero sin que pueda precisarse si era mayor que la autorizada por la ley, y en cnanto al segundo, de la misma prueba se deduce que el conductor no estaba necesariamente obligado a ir tocando la bocina pues el choque no ocurrió en una curva, o en un sitio en que el camino se cruzara con otro, sino en un trozo recto de la carretera.
En cuanto al acto de no haber tomado su derecha el acu-sado, la prueba de cargo demuestra claramente que el acu-sado caminaba por su izquierda y que el choque ocurrió en tal lado del camino. Si el acusado hubiera cumplido con la ley (sec. 12 de la ley núm. 41; leyes de 1910, pág. 135), no hubiera ocurrido el choque, ni se hubieran causado los daños que se ocasionaron.
De tal choque y de los daños resultantes del mismo es, pues, responsable el acusado, por negligencia y descuido en el manejo de la máquina que se le había confiado, y la sen-tencia que así lo declara no infringe la ley y debe confir-marse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.